Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-33 have been examined.

Reasons for Allowance
	Claims 1-33 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-33 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Oakley, Collaborative Machines to Enhance Human Capabilities, Intelligent Cognitive Assistants (ICA) Workshop Summary and Research Needs, February 7, 2018, pp. 1-40 fails to expressly teach:
	Claim 1’s "...expanded knowledge graph..." 
	Claim 1’s "...targeted knowledge graph..." 
	Claim 1’s "...weighted knowledge graph..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 12. Specifically, the closest prior art of Oakley fails to expressly teach:
	Claim 12’s "...expanded knowledge graph..." 
	Claim 12’s "...targeted knowledge graph..." 
	Claim 12’s "...weighted knowledge graph..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 23. Specifically, the closest prior art of Oakley fails to expressly teach:
	Claim 23’s "...expanded knowledge graph..." 
	Claim 23’s "...targeted knowledge graph..." 
	Claim 23’s "...weighted knowledge graph..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Mulang, et al., Matching Natural Language Relations to Knowledge Graph Properties for Question Answering, Semantics 2017, 2017, pp. 1-9

	Yoo, et al., Automating the expansion of a knowledge graph, Expert Systems With Applications 141, 2020, pp. 1-10

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
31 JUL 2021